Citation Nr: 0207243	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches, hearing loss, tinnitus and an 
eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran was a member of the Army National Guard of Texas 
between September 1952 and March 1961, to include a periods 
of active duty for training.  Service connection has been 
established for residuals of infection of the left index 
finger sustained during a period of active duty for training 
in June and July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 1998, a hearing was held before Gary L. Gick, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West Supp. 2001).  

In November 1998, the Board Remanded the case for further 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Official service records show that the veteran's periods 
of active duty for training include a period from June 17, 
1956, to July 1, 1956.

3.  The veteran has presented credible evidence that during 
his two weeks' active duty for training at Fort Hood, Texas, 
in 1956 the muzzle blast of a tank knocked his helmet off and 
he struck his head on a tank turret.

4.  The veteran does not have a hole or depression in his 
head as the result of an injury during service.

5.  The veteran does not have headaches as the result of an 
injury during service.

6.  The veteran has a bilateral sensorineural hearing loss as 
the result of the 1956 injury in service.

7.  The veteran has tinnitus as the result of the 1956 injury 
in service.  

8.  The veteran does not have an eye disorder as the result 
of injury in service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, including a hole or 
depression in the head, headaches and an eye disorder were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  

2.  A bilateral sensorineural hearing loss was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  Tinnitus was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO notified the veteran of the applicable provisions of 
VCAA and how they applied to his case in a letter dated in 
March 2002.  The RO provided the veteran with the pertinent 
evidentiary development which was codified by VCAA and 
implementing regulations and guidelines.  In addition to 
performing the pertinent development required under VCAA, the 
RO notified the veteran of his right to submit evidence.  
Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  

Specifically, the veteran's application for service 
connection is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statements of the 
case, as well as the March 2002 letter, notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  The March 2002 letter 
particularly noted the need for evidence of a current 
physical or mental disability and for evidence of a 
relationship between a current disability and injury in 
service.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
The veteran testified that after service he was treated by 
physicians who are now dead and their records destroyed.

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Analysis of this brief statute shows that there are 
three elements which are required for service connection.  
There must be a current disability; there must be disease or 
injury during service; and there must be a connection or 
nexus establishing that the current disability is indeed the 
result of the disease or injury in service.  

Evidence from a lay witness can establish that an injury 
occurred in service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

However, the current diagnosis and whether that diagnosis is 
the result of injury in service present medical questions 
which require evidence from a medical professional with the 
training and experience to provide a competent opinion.  See 
Caluza; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159).   

Injury in Service.  The service medical records do not 
contain any documentation of a head injury in service.  The 
veteran presented sworn testimony at the April 1996 RO 
hearing and the November 1998 Board hearing to the effect 
that an accident occurred in 1956.  Tanks were in a line, 
when an unmanned tank started to roll forward, down range.  
The veteran jumped on the run-away vehicle.  As he approached 
the driver's compartment to stop the tank, an adjacent tank, 
about 35 feet away, fired its gun.  The muzzle blast knocked 
the veteran's helmet off and he struck his head on the tank 
turret.  He was nevertheless able to get to the controls and 
stop the tank.  He then realized that his head was bleeding 
and received medical attention.  A field medical unit applied 
a pressure bandage, gave him aspirin and returned him to 
duty.  The injury in service is supported by the sworn 
testimony and affidavits of fellow service members.  The 
Board concludes that the evidence supports the occurrence of 
a head injury during service.  

Current disability and connection to injury.  While the 
veteran has well supported the occurrence of an injury in 
service, that is not enough to meet the legal requirements 
for service connection.  There must also be evidence which 
establishes a current disability and a connection between the 
current disability and the injury in service.  The March 2002 
letter to the veteran from the RO emphasized the need to 
demonstrate a current disability and a relationship between 
the current disability and the injury.  With these 
requirements in mind, the Board has reviewed the various 
disorders which the veteran claims to be residuals of the 
head injury.  Each claimed manifestation is addressed 
separately.  

Hole in the head.  The veteran testified that the injury 
caused a hole in his head which is still there.  There is no 
competent medical evidence that he has a hole in his head.  
His head was examined by VA in February 2000.  On the 
neurologic examination, the veteran pointed out the area 
where he felt he had a hole in his head.  The doctor found an 
indentation in the skull that is found in the occipital 
region.  The doctor specified that there was no abnormal 
indentation or hole.  Also of note was a normal magnetic 
resonance imaging study of the brain in February 1999.  The 
Board concludes that the preponderance of evidence 
establishes that the veteran does not have any hole or other 
deformity of the head as a result of the injury in service.  

Headaches.  Here too, there is no competent medical evidence 
that the veteran has headaches as the result of injury in 
service.  The service medical records do not mention 
headaches.  They include the report of a September 1958 re-
enlistment examination, which would be after the 1956 
accident.  There was no mention of headaches.  The examining 
physician reported the veteran's head and neurologic status 
were normal.  This is highly probative evidence, as it was 
made shortly after the injury by competent medical 
professional.  It outweighs the veteran's current 
recollection that the headaches continued since the accident.  

The next oldest medical record is a private hospital record 
which shows the veteran was admitted in July 1974 with a 
chief complaint of headache, dizziness and nausea.  He stated 
that for the past 3 days he had been working out in the hot 
sun and, since about 8:00 a.m. on July 24, 1974, he had a 
headache, dizziness and nausea.  The past history given by 
the veteran made no mention of headache, dizziness or nausea 
prior to July 1974.  This is a very probative record, made 
approximately 18 years after the accident, in which he 
veteran gave no history of headache, dizziness or nausea; 
but, rather, stated that they were of recent origin.  The 
veteran's statements made for treatment purposes are more 
probative than his recent reports of continuing symptoms and 
establish that there is no continuity of headache symptoms 
from the time of the service injury.

Also against continuity is the report of the November 1984 VA 
examination.  The veteran told of the tank accident and 
asserted that he had hearing loss and visual impairment as a 
result.  He did not assert that he had headaches.

Headaches were not noted during the VA hospitalizations in 
August and September 1986, October 1987, December 1987, and 
February and March 1988.  

VA clinical records associate the veteran's complaints with 
other transitory causes, for which treatment was provided.  
In November 1990, there was a complaint of pain in the right 
temporal area and middle ear for 12 hours.  An area of 
folliculitis was found in the right ear canal.  In October, 
November, and December 1992, sinuses caused head symptoms.  
In December 1993, there was shooting pain in the left side of 
the head due to otitis.  In January 1994, the veteran 
complained of occasional nausea for 2 weeks.  In February 
1996, the veteran complained of pressure in the back of the 
head, nausea, stuffiness and pressure in the temporal areas.  
The note identifies these complaints as sinus problems.  
Sinuses were normal on the September 1958 re-enlistment 
examination.  

At his April 1996 RO hearing and his April 1998 Board 
hearing, the veteran testified of having headaches since the 
accident in service.  

On the neurologic examination in February 2000, the veteran 
described the accident and reported experiencing persistent 
headaches over all the intervening years.  There were no 
seizures or stokes.  The doctor reported detailed neurologic 
findings and expressed the opinion that the neurologic 
examination was essentially normal, except for mild facial 
sensory and motor asymmetry and pupillary changes due to 
medication.  The diagnosis was that the veteran's head 
trauma, as he described it, was minor in that there was no 
loss of consciousness, no focal neurologic deficit, no post-
traumatic seizure and no skull fracture.  He did not require 
suturing of the scalp laceration to stop bleeding.  The 
physician believed it was highly unlikely that such a 
relatively minor head injury would produce chronic headaches 
lasting 44 years.  

As detailed above, the medical records and the medical 
opinion provide a preponderance of evidence which establishes 
that there is no connection between the injury in service and 
any recent headaches or related symptoms the veteran may 
experience.  Consequently, as to headaches, the claim must be 
denied.  

Hearing loss and tinnitus.  On the September 1958 re-
enlistment examination, the veteran's ears and drums were 
normal and his hearing was 15/15, in both ears for both 
whispered and spoken voice.

There is no competent medical evidence documenting a hearing 
loss for many years after service.  

The veteran did report a hearing loss on the November 1984 VA 
examination.  His ears and hearing were not examined.  

In November 1990 the veteran complained of right ear canal 
pain and an area of folliculitis was found and treated.  In 
December 1993, there was a complaint of a left inner ear and 
ear canal problem which was diagnosed as otitis.  These 
reports do not reflect complaints or findings of hearing loss 
or tinnitus.  

At his April 1996 RO hearing, the veteran gave sworn 
testimony that he continued to have hearing problems since 
the accident and had ringing in his ears most of the time.  

At his April 1998 Board hearing, the veteran's sworn 
testimony was to the effect that while he had not been tested 
for a hearing loss, he felt that he had a hearing loss in 
both ears, more on the left.  He also had ringing in the 
ears.  

The audiometric portion of the February 2000 VA examination, 
was interpreted as indicating a moderate sensorineural 
hearing loss.  Otoacoustic emission results were highly 
consistent with pure tone responses and suggested cochlear 
damage.  Results were considered to be consistent with the 
given history of noise exposure and head injury.  The 
audiologist diagnosed moderate bilateral sensorineural loss 
with recurrent tinnitus.  

Later in February 2000, a physician examined the veteran's 
ears and noted normal findings.  The doctor reviewed the 
audiometric test results and agreed with the diagnosis of 
moderate bilateral sensorineural loss with recurrent 
tinnitus.  The doctor commented that the hearing loss was 
more than could be expected at the veteran's age; however, 
the hearing loss was almost equal bilaterally.  If the 
veteran experienced damage to just one ear, the doctor would 
expect more loss in that ear.  The doctor felt that he could 
not make much of an opinion based on records which failed to 
include hearing tests before and after service.  

The evidence against the claim includes the 1958 examination 
which showed normal hearing.  However, tests in the whispered 
and spoken voice range may not provide an adequate picture of 
the high frequency loss often associated with acoustic 
trauma.  The long period of time without documentation of a 
hearing loss also constitutes evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The fact that damage to just one ear would be expected to 
produce more loss in that ear may not be negative evidence 
since all the testimony was to the effect that the veteran's 
head was between the blast from a 90 millimeter gun, about 35 
feet to his left, and a tank turret, immediately to his 
right.  In such a space, there would also be concussion 
effects on the right side, not just the left.

The evidence supporting the claim includes the veteran's 
sworn statements of a continuity of hearing loss symptoms 
since the accident.  38 C.F.R. § 3.303(b).  The veteran is 
competent to testify as to symptoms he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); Horowitz v. 
Brown, 5 Vet. App. 217 (1993); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The audiologist's opinion to the effect 
that test results were consistent with the given history of 
noise exposure and head injury also supports the claim.  The 
physician's opinion that the hearing loss was more than could 
be expected at the veteran's age provides further support.

Under these circumstances, the Board finds that the evidence 
is in relative equipoise.  Thus, giving the veteran the 
benefit of the doubt, the Board concludes that he has a 
hearing loss and tinnitus as the result of the injury in 
service.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  

Eye disorder.  The veteran has claimed that his eyes quiver 
as a result of the accident in service.  The service medical 
records do not document any eye injury.  On the September 
1958 re-enlistment examination, there were no eye complaints.  
A physician found the veteran's eyes to be normal and visual 
acuity was 20/20 in both eyes.

In July 1974, the veteran was admitted to a private hospital 
with a chief complaint of headache, dizziness and nausea.  He 
reported that since about noon of that day, he had been 
unable to focus his eyes.  The veteran gave no report of 
previous eye problems.  The veteran's 1974 statement of the 
onset of eye problems at the time of hospitalization presents 
probative evidence against a continuity of eye 
symptomatology.

A consultation report shows the veteran was seen at the VA 
ophthalmology clinic in July 1988.  He complained of slowly 
failing vision, such that he was no longer able to read 
newspapers.  Uncorrected visual acuity was 20/25 in both 
eyes.  Corneas and conjunctivas were normal.  The fundi were 
within normal limits and slit lamp examination was 
unremarkable.  The diagnosis was presbyopia.  Presbyopia is 
hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye.  Dorland's Illustrated Medical 
Dictionary 1253 (25th ed. 1974).  There were no complaints, 
findings or diagnoses of the eyes quivering.  The examination 
report indicates that the veteran had refractive error 
changes consistent with aging and that there was no 
continuity of eye quivering symptoms.  

At his April 1996 RO hearing, the veteran gave sworn 
testimony that his eyes quiver.

The report of the February 1997 VA eye examination shows the 
veteran complained of hazy vision, seeing cobwebs, and that 
he could occasionally still see the fire from the big gun 
that went off in his face.  He gave a history of the 
explosion causing him to hit his head on a tank.  The 
examiner recorded detailed findings.  The concluding 
assessment was glaucoma suspect due to increased intraocular 
pressure in both eyes; and headaches with pain in both eyes.  
On follow-up in March 1997, it was noted that the veteran's 
eyes felt better since he began using drops.  The intraocular 
pressure was improved.

At his April 1998 Board hearing, the veteran testified that 
he saw what appeared to be cobwebs when he looked at light.  
He stated that a physician, who was no longer available, told 
him there was a good possibility that the cobwebs were from 
the concussion.  It should be noted that statements of a lay 
witness as to what a doctor said are not competent medical 
evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  

On the neurologic portion of the February 2000 VA 
examination, the doctor reported detailed eye findings and 
expressed the opinion that the neurologic examination was 
essentially normal, except for mild facial sensory and motor 
asymmetry and pupillary changes due to medication.  The 
diagnosis was that the veteran's head trauma, as he described 
it, was minor in that there was no loss of consciousness, no 
focal neurologic deficit, no post-traumatic seizure and no 
skull fracture.  He did not require suturing of the scalp 
laceration to stop bleeding.  The physician believed, given 
the normal magnetic resonance imaging scan and no evidence of 
damage to the occipital region of the brain that the minor 
head trauma would have played any role in the subsequent 
impairment of vision.  

The report of the March 2000 eye examination notes a history 
of glaucoma and occipital head trauma.  The veteran's visual 
acuity was measured and other findings recorded.  The 
diagnoses were glaucoma of both eyes by history; and history 
of occipital trauma to the head.  (As discussed above VA 
accepts the history of trauma and the issue in question is 
whether that trauma resulted in current disability.)  The 
examiner did not identify any residuals of the head trauma.  
He did not associate any eye abnormalities with the head 
trauma.  The examiner did not say that the trauma resulted in 
current disability.

VA clinical records of June 2001 show complaints of decreased 
visual acuity and eye pain.  In September 2001, the veteran 
stated that his eyesight was getting worse.  The assessment 
was a refractive change.  Refractive error is not a 
disability for which service connection can be granted.  
38 C.F.R. §§ 3.303(c), 4.9 (2001).  Glasses were ordered.

There is no competent medical evidence which supports the 
veteran's assertion that current loss of visual acuity is due 
to the head trauma in service.  VA obtained a medical opinion 
in accordance with VCAA.  That opinion was to the effect that 
the veteran did not have any visual impairment as a result of 
the injury in service.  There are also medical records which 
diagnose the veteran's visual disorders as being due to other 
causes such as glaucoma and refractive error.  The clear 
preponderance of evidence on this aspect of the claim 
establishes that the veteran does not have an eye disorder as 
the result of the injury in service.  Consequently, the claim 
for service connection for residuals of a head injury, 
including an eye disorder, must be denied.


ORDER

Service connection for residuals of a head injury, including 
a hole or depression in the head, headaches and an eye 
disorder, is denied. 

Service connection for bilateral sensorineural hearing loss 
and tinnitus is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

